Exhibit 10.18
The Williams Companies, Inc.
Amended And Restated
Change In Control Severance Agreement
(Tier One Executives)

 



--------------------------------------------------------------------------------



 



The Williams Companies, Inc.
Amended And Restated
Change in Control Severance Agreement
(Tier One Executives)
Table of Contents

         
Article I  Definitions
    1  
 
       
1.1 Accrued Annual Bonus
    1  
1.2 Accrued Base Salary
    1  
1.3 Accrued Obligations
    2  
1.4 Affiliate
    2  
1.5 Agreement Date
    2  
1.6 Agreement Term
    2  
1.7 Annual Bonus
    2  
1.8 Article
    2  
1.9 Base Salary
    2  
1.10 Beneficial Owner
    3  
1.11 Beneficiary
    3  
1.12 Board
    3  
1.13 Cause
    3  
1.14 Cause Determination
    4  
1.15 Change Date
    4  
1.16 Change in Control
    4  
1.17 Code
    5  
1.18 Competitive Business
    5  
1.19 Confidential Information
    5  
1.20 Consummation Date
    6  
1.21 Disability
    6  
1.22 Disqualifying Disaggregation
    6  
1.23 Employer
    6  
1.24 ERISA
    7  
1.25 Exchange Act
    7  
1.26 Good Reason
    7  
1.27 Gross-Up Payment
    8  
1.28 including
    8  
1.29 IRS
    8  
1.30 Legal and Other Expenses
    8  
1.31 Notice of Consideration
    8  
1.32 Notice of Termination
    8  
1.33 Person
    8  
1.34 Post-Change Period
    8  
1.35 Potential Parachute Payment
    8  
1.36 Pro-rata Annual Bonus
    8  

i



--------------------------------------------------------------------------------



 



         
1.37 Reorganization Transaction
    9  
1.38 Restricted Shares
    9  
1.39 SEC
    9  
1.40 Section
    9  
1.41 Separation from Service
    9  
1.42 Stock Options
    9  
1.43 Subsidiary
    10  
1.44 Surviving Corporation
    10  
1.45 Target Annual Bonus
    10  
1.46 Taxes
    10  
1.47 Termination Date
    10  
1.48 Voting Securities
    10  
1.49 Williams
    11  
1.50 Williams Incumbent Directors
    11  
1.51 Williams Parties
    11  
1.52 Work Product
    11  
 
       
Article II  Williams’ Obligations Upon Separation from Service
    11  
 
       
2.1 If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability or Disqualifying Disaggregation
    11  
2.2 If by the Employer for Cause
    13  
2.3 If by an Executive Other Than for Good Reason
    14  
2.4 If by Death or Disability
    14  
2.5 Waiver and Release
    15  
2.6 Breach of Covenants
    15  
 
       
Article III  Certain Additional Payments by Williams
    15  
 
       
3.1 Gross-Up Payment
    15  
3.2 Gross-Up Payment
    16  
3.3 Limitations on Gross-Up Payments
    16  
3.4 Additional Gross-up Amounts
    16  
3.5 Amount Increased or Contested
    17  
3.6 Refunds
    19  
 
       
Article IV Expenses and Interest
    19  
 
       
4.1 Legal and Other Expenses
    19  
4.2 Interest
    20  
 
       
Article V  No Set-off or Mitigation
    20  
 
       
5.1 No Set-off by Williams
    20  
5.2 No Mitigation
    20  
 
       
Article VI  Restrictive Covenants
    21  
 
       
6.1 Confidential Information
    21  
6.2 Non-Competition
    21  

ii



--------------------------------------------------------------------------------



 



         
6.3 Non-Solicitation
    22  
6.4 Intellectual Property
    22  
6.5 Non-Disparagement
    23  
6.6 Reasonableness of Restrictive Covenants
    24  
6.7 Right to Injunction: Survival of Undertakings
    24  
 
       
Article VII  Non-Exclusivity of Rights
    25  
 
       
7.1 Waiver of Certain Other Rights
    25  
7.2 Other Rights
    25  
7.3 No Right to Continued Employment
    25  
 
       
Article VIII  Claims Procedure
    26  

         
8.1 Filing a Claim
    26  
8.2 Review of Claim Denial
    26  
 
       
Article IX  Miscellaneous
    26  
 
       
9.1 No Assignability
    26  
9.2 Successors
    27  
9.3 Payments to Beneficiary
    27  
9.4 Non-Alienation of Benefits
    27  
9.5 Severability
    27  
9.6 Amendments
    27  
9.7 Notices
    28  
9.8 Joint and Several Liability
    28  
9.9 Counterparts
    28  
9.10 Governing Law
    28  
9.11 Captions
    28  
9.12 Rules of Construction
    28  
9.13 Number and Gender
    28  
9.14 Tax Withholding
    28  
9.15 No Rights Prior to Change Date
    29  
9.16 Entire Agreement
    29  

iii



--------------------------------------------------------------------------------



 



The Williams Companies, Inc.
Amended And Restated Change-In-Control Severance Agreement
     THIS AMENDED AND RESTATED AGREEMENT dated as of                     ,
200___ (the “Agreement Date”) is made by and between The Williams Companies,
Inc., a corporation incorporated under the laws of the State of Delaware
(“Williams”, together with its subsidiaries, affiliates and successors thereto )
and [INSERT EXECUTIVE NAME] (“Executive”).
RECITALS
     The Board of Directors of Williams (the “Board”) has determined that it is
in the best interests of Williams and its shareholders to encourage and motivate
the Executive to devote his full attention to the performance of his assigned
duties without the distraction of concerns regarding his involuntary or
constructive termination of employment due to a Change in Control of Williams.
The Executive is employed by Williams or a Subsidiary and may from time to time
be employed by one or more Subsidiaries. Williams and its Subsidiaries believe
that it is in the best interest of the Executive, their customers, the
communities they serve, and the stockholders of Williams to provide financial
assistance through severance payments and other benefits to Executive if
Executive is involuntarily or constructively terminated upon or within a certain
period after a Change in Control. This Agreement is intended to accomplish these
objectives.
     This Agreement supersedes and replaces all other written or oral exchanges,
agreements, understandings, or arrangements between or among Executive and
Williams and/or the Subsidiary entered into prior to the date hereof and
relating to severance or benefits in relation to a Change in Control, including,
but not limited to The Williams Companies, Inc. Change in Control Severance
Protection Plan as effective January 1, 1990 and amended and restated June 1,
1999 and the Change-in-Control Severance Agreement dated as of [INSERT DATE OF
PRIOR AGREEMENT] by and between Williams and the Executive, but excluding The
Williams Companies Retirement Restoration Plan and any agreements and plans
awarding Stock Options and Restricted Shares. Each superseded agreement or
understanding is void and of no further force and effect.
Article I.
Definitions
     As used in this Agreement, the terms specified below shall have the
following meanings:
     1.1 “Accrued Annual Bonus” means the amount of any Annual Bonus earned but
not yet paid as of the Termination Date, other than amounts Executive has
elected to defer.
     1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that
is accrued but not yet paid as of the Termination Date, other than amounts
Executive has elected to defer.

1



--------------------------------------------------------------------------------



 



     1.3 “Accrued Obligations” means, as of the Termination Date, the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, any accrued but unpaid
Paid Time Off under Williams’ Paid Time Off Program, and any other amounts and
benefits which are then due to be paid or provided to Executive by Williams, but
have not yet been paid or provided (as applicable), provided no payments will be
accelerated if such acceleration would violate Code Section 409A.
     1.4 “Affiliate” means any Person (including a Subsidiary) that directly or
indirectly, through one or more intermediaries, controls, or is controlled by or
is under common control with Williams. For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise.
     1.5 “Agreement Date” — see the introductory paragraph of this Agreement.
     1.6 “Agreement Term” means the period commencing on the Agreement Date and
ending on the second anniversary of the Agreement Date or, if later, such later
date to which the Agreement Term is extended under the following sentence,
unless earlier terminated as provided herein. Commencing on the first
anniversary of the Agreement Date, the Agreement Term shall automatically be
extended each day by one day to create a new two-year term until, at any time
after the first anniversary of the Agreement Date, Williams delivers written
notice (an “Expiration Notice”) to Executive that the Agreement shall expire on
a date specified in the Expiration Notice (the “Expiration Date”) that is not
less than 12 months after the date the Expiration Notice is delivered to
Executive; provided, however, that if a Change Date occurs before the Expiration
Date specified in the Expiration Notice, then such Expiration Notice shall be
void and of no further effect. Notwithstanding anything herein to the contrary,
with respect to a Post-Change Period, the Agreement Term shall end at the end of
the Severance Period (as defined in Section 2.1(c)) if applicable, or if there
is no such Severance Period, the earliest of the following: (a) the second
anniversary of the Change Date, or (b) the Termination Date; provided that
(i) the obligations, if any, of Williams to make payments under this Agreement
due to a Separation from Service which occurred during the Agreement Term shall
continue beyond the Agreement Term until all such obligations are fully
satisfied, and (ii) the obligations of Executive under this Agreement shall
continue beyond the Agreement Term until all such obligations are fully
satisfied. Notwithstanding anything herein to the contrary, the Agreement shall
automatically terminate upon the occurrence of a Disqualifying Disaggregation
pursuant to Section 1.22(a).
     1.7 “Annual Bonus” means the opportunity to receive payment of a cash
annual incentive.
     1.8 “Article” means an article of this Agreement.
     1.9 “Base Salary” means annual base salary in effect on the Termination
Date, disregarding any reduction that would qualify as Good Reason.

2



--------------------------------------------------------------------------------



 



     1.10 “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.
     1.11 “Beneficiary” — see Section 9.3.
     1.12 “Board” means the Board of Directors of Williams or, from and after
the Change Date that gives rise to a Surviving Corporation other than Williams,
the Board of Directors of such Surviving Corporation.
     1.13 “Cause” means any one or more of the following:
     (a) Executive’s conviction of or plea of nolo contendere to a felony or
other crime involving fraud, dishonesty or moral turpitude;
     (b) Executive’s willful or reckless material misconduct in the performance
of his duties which results in an adverse effect on Williams, the Subsidiary or
an Affiliate;
     (c) Executive’s willful or reckless violation or disregard of the code of
business conduct;
     (d) Executive’s material willful or reckless violation or disregard of a
Williams or Subsidiary policy; or
     (e) Executive’s habitual or gross neglect of duties;
provided, however, that for purposes of clauses (b) and (e), Cause shall not
include any one or more of the following:
     (i) bad judgment or negligence, other than Executive’s habitual neglect of
duties or gross negligence;
     (ii) any act or omission believed by Executive in good faith, after
reasonable investigation, to have been in or not opposed to the interest of
Williams, the Subsidiary or an Affiliate (without intent of Executive to gain,
directly or indirectly, a profit to which Executive was not legally entitled);
     (iii) any act or omission with respect to which a determination could
properly have been made by the Board that Executive had satisfied the applicable
standard of conduct for indemnification or reimbursement under Williams’
by-laws, any applicable indemnification agreement, or applicable law, in each
case as in effect at the time of such act or omission; or
     (iv) during a Post-Change Period, failure to meet performance goals,
objectives or measures following good faith efforts to meet such goals,
objectives or measures; and
further provided that, for purposes of clauses (b) through (e) if an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief, after

3



--------------------------------------------------------------------------------



 



reasonable investigation, that Executive’s act, or failure to act, was in the
best interests of Williams, the Subsidiary or an Affiliate or was required by
applicable law or administrative regulation, such breach shall not constitute
Cause if, within 10 business days after Executive is given written notice of
such breach that specifically refers to this Section, Executive cures such
breach to the fullest extent that it is curable. With respect to the above
definition of “cause”, no act or conduct by Executive will constitute “cause” if
Executive acted: (i) in accordance with the instructions or advice of counsel
representing Williams or there was a conflict such that Executive could not
consult with counsel representing Williams other qualified counsel, or (ii) as
required by legal process.
     1.14 “Cause Determination” —see Section 2.2(b)(iv)
     1.15 “Change Date” means the date on which a Change in Control first occurs
during the Agreement Term.
     1.16 “Change in Control” means, except as otherwise provided below, the
occurrence of any one or more of the following during the Agreement Term:
     (a) any person (as such term is used in Rule 13d-5 of the SEC under the
Exchange Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than an Affiliate of Williams or any employee
benefit plan (or any related trust) sponsored or maintained by Williams or any
of its Affiliates (a “Related Party”), becomes the Beneficial Owner of 20% or
more of the common stock of Williams or of Voting Securities representing 20% or
more of the combined voting power of all Voting Securities of Williams, except
that no Change in Control shall be deemed to have occurred solely by reason of
such beneficial ownership by a Person (a “Similarly Owned Company”) with respect
to which both more than 75% of the common stock of such Person and Voting
Securities representing more than 75% of the combined voting power of the Voting
Securities of such Person are then owned, directly or indirectly, by the persons
who were the direct or indirect owners of the common stock and Voting Securities
of Williams immediately before such acquisition, in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of Williams, as the case may be; or
     (b) Williams Incumbent Directors (determined using the Agreement Date as
the baseline date) cease for any reason to constitute at least a majority of the
directors of Williams then serving; or
     (c) consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction (any of the foregoing, a “Reorganization
Transaction”), other than a Reorganization Transaction that results in the
Persons who were the direct or indirect owners of the outstanding common stock
and Voting Securities of Williams immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners, of both at least 65% of the
then-outstanding common stock of the Surviving Corporation and Voting Securities
representing at least 65% of the combined voting power of the then-outstanding
Voting Securities of the Surviving Corporation, in substantially the same
respective proportions

4



--------------------------------------------------------------------------------



 



as such Persons’ ownership of the common stock and Voting Securities of Williams
immediately before such Reorganization Transaction; or
     (d) approval by the stockholders of Williams of a plan or agreement for the
sale or other disposition of all or substantially all of the consolidated assets
of Williams or a plan of complete liquidation of Williams, other than any such
transaction that would result in (i) a Related Party owning or acquiring more
than 50% of the assets owned by Williams immediately prior to the transaction or
(ii) the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of Williams immediately before such
transaction becoming, immediately after the consummation of such transaction,
the direct or indirect owners, of more than 50% of the assets owned by Williams
immediately prior to the transaction.
Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control. Upon the Board’s determination that a sale or other disposition of all
or substantially all of the consolidated assets of Williams or a plan of
complete liquidation of Williams that was approved by stockholders, as described
in Section 1.16(d), will not occur, a Change in Control shall be deemed not to
have occurred from such date of determination forward, and this Agreement shall
continue in effect as if no Change in Control had occurred except to the extent
termination requiring payments under this Agreement occurs prior to such Board
determination.
     1.17 “Code” means the Internal Revenue Code of 1986, as amended.
     1.18 “Competitive Business” means, as of any date, any energy business and
any individual or entity (and any branch, office, or operation thereof) which
engages in, or proposes to engage in (with Executive’s assistance) any of the
following in which the Executive has been engaged in the twelve (12) months
preceding the Termination Date (i) the harnessing, production, transmission,
distribution, marketing or sale of oil, gas or other energy product or the
transmission or distribution thereof through pipelines, wire or cable or similar
medium (ii) any other business actively engaged in by Williams which represents
for any calendar year or is projected by Williams (as reflected in a business
plan adopted by Williams before Executive’s Termination Date) to yield during
any year during the first three-fiscal year period commencing on or after
Executive’s Termination Date, more than 5% of the gross revenue of Williams,
and, in either case, which is located (x) anywhere in the United States, or
(y) anywhere outside of the United States where Williams is then engaged in, or
proposes as of the Termination Date to engage in to the knowledge of the
Executive, any of such activities.
     1.19 “Confidential Information” means any non-public information of any
kind or nature in the possession of Williams or any of its Affiliates, including
without limitation, ideas, processes, methods, designs, innovations, devices,
inventions, discoveries, know-how, data, techniques, models, customer lists,
marketing, business or strategic plans, financial information, research and
development information, trade secrets or other subject matter relating to
Williams’ or its Affiliates’ products, services, businesses, operations,
employees, customers or suppliers, whether in tangible or intangible form,
including (i) any information that gives Williams or any of its Affiliates a
competitive advantage in the harnessing, production, transmission, distribution,

5



--------------------------------------------------------------------------------



 



marketing or sale of oil, gas or other energy or the transmission or
distribution thereof through pipelines, wire or cable or similar medium or in
the energy services or energy trading industry and other businesses in which
Williams or an Affiliate is engaged, or (ii) any information obtained by
Williams or any of its Affiliates from third parties to which Williams or an
Affiliate owes a duty of confidentiality, or (iii) any information that was
learned, discovered, developed, conceived, originated or prepared during or as a
result of Executive’s performance of any services on behalf of Williams or any
Affiliate. Notwithstanding the foregoing, “Confidential Information” shall not
include: (i) information that is or becomes generally known to the public
through no fault of Executive; (ii) information obtained on a non-confidential
basis from a third party other than Williams or any Affiliate, which third party
disclosed such information without breaching any legal, contractual or fiduciary
obligation; or (iii) information approved for release by written authorization
of Williams.
     1.20 “Consummation Date” means the date on which a Reorganization
transaction is consummated.
     1.21 “Disability” means any medically determinable physical or mental
impairment of Executive where he or she (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (b) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Executive’s employer. Notwithstanding the forgoing, all
determinations of whether an Executive is Disabled shall be made in accordance
with Section 409A of the Code.
     1.22 “Disqualifying Disaggregation” means
     (a) The cessation of Executive’s employment with Williams and/or its
Affiliates prior to the Change Date for any reason, including but not limited to
a cessation of employment with Williams and/or its Affiliates which is effected
by a sale, spin-off, or other disaggregation (“Disaggregation”) by Williams or
an Affiliate of the business unit (including, but not limited to, a sale,
spin-off or other disaggregation of a Subsidiary) which employed Executive
immediately prior to such Disaggregation; or
     (b) The cessation of Executive’s employment with Williams and/or its
Affiliates during the Post-Change Period due to a Disaggregation solely where
Executive is employed by the successor in substantially the same position as the
position held prior to the Disaggregation, provided the successor assumes all of
Williams’ obligations under this Agreement.
     1.23 “Employer” means Williams or, if Executive is not employed directly by
Williams, the Subsidiary that from time to time employs Executive on or after
the Agreement Date, and the successor of either (provided, in the case of a
Subsidiary, that such successor is also a Subsidiary).

6



--------------------------------------------------------------------------------



 



     1.24 “ERISA” means the Employee Retirement Income security Act of 1974, as
amended.
     1.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.26 “Good Reason” means a Separation from Service by Executive in
accordance with the substantive and procedural provisions of this Section.
     (a) Separation from Service by Executive for “Good Reason” means a
Separation from Service initiated by Executive on account of any one or more of
the following actions or omissions that, unless otherwise specified, occurs
during a Post-Change Period:
     (i) a material adverse reduction in the nature or scope of Executive’s
office, position, duties, functions, responsibilities or authority (including
reporting responsibilities and authority) during a Post-Change Period from the
most significant of those held, exercised and assigned at any time during the
90-day period immediately before the Change Date;
     (ii) any reduction in or failure to pay Executive’s annual Base Salary at
an annual rate not less than 12 times the highest monthly base salary paid or
payable to Executive by his Employer in respect of the 12-month period
immediately before the Change Date;
     (iii) any reduction in the Target Annual Bonus which Executive may earn
determined as of the Change Date or failure to pay Executive’s Annual Bonus on
terms substantially equivalent to those provided to peer executives of the
Employer;
     (iv) a material reduction of Executive’s aggregate compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer executives of the
Employer and of any successor entity;
     (v) required relocation during a Post-Change Period of more than 50 miles
of (A) Executive’s workplace, or (B) the principal offices of the Employer or
its successor (if such offices are Executive’s workplace), in each case without
the consent of Executive; provided, however, in both cases of (A) and (B) of
this subsection (v), such new location is farther from Executive’s residence
than the prior location;
     (vi) the failure at any time of a successor to Executive’s Employer
explicitly to assume and agree to be bound by this Agreement; or
     (vii) the giving of a Notice of Consideration pursuant to
Section 2.2(b)(ii) and the subsequent failure to terminate Executive for Cause
and within a period of 90 days thereafter in compliance with all of the
substantive and procedural requirements of Section 2.2.

7



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in this Agreement to the contrary, no act or
omission shall constitute grounds for “Good Reason”:
     (i) Unless Executive gives a Notice of Termination to Williams and the
Employer 30 days prior to his intent to terminate his employment for Good Reason
which describes the alleged act or omission giving rise to Good Reason; and
     (ii) Unless such Notice of Termination is given within 90 days of
Executive’s first actual knowledge of such act or omission; and
     (iii) Unless Williams or the Employer fails to cure such act or omission
within the 30 day period after receiving the Notice of Termination.
     (c) No act or omission shall constitute grounds for “Good Reason”, if
Executive has consented in writing to such act or omission in a document that
makes specific reference to this Section.
     1.27 “Gross-Up Payment” — see Section 3.1.
     1.28 “including” means including without limitation.
     1.29 “IRS” means the Internal Revenue Service of the United States of
America.
     1.30 “Legal and Other Expenses” — see Section 4.1.
     1.31 “Notice of Consideration” — see Section 2.2(b)(ii).
     1.32 “Notice of Termination” means a written notice of a Separation from
Service, if applicable, given in accordance with Section 9.7 that sets forth
(a) the specific termination provision in this Agreement relied on by the party
giving such notice, (b) in reasonable detail the specific facts and
circumstances claimed to provide a basis for such Separation from Service, and
(c) if the Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.
     1.33 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.
     1.34 “Post-Change Period” means the period commencing on the Change Date
and ending on the earlier of the Termination Date or the second anniversary of
the Change Date.
     1.35 “Potential Parachute Payment” — see Section 3.1.
     1.36 “Pro-rata Annual Bonus” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
Executive’s Target Annual Bonus (determined as of the Termination Date)
multiplied by a fraction, the numerator of

8



--------------------------------------------------------------------------------



 



which equals the number of days from and including the first day of such fiscal
year through and including the Termination Date, and the denominator of which
equals 365.
     1.37 “Reorganization Transaction” — see clause (c) of the definition of
“Change in Control”.
     1.38 “Restricted Shares” means shares of restricted stock, restricted stock
units, deferred stock or similar awards.
     1.39 “SEC” means the United States Securities and Exchange Commission.
     1.40 “Section” means, unless the context otherwise requires, a section of
this Agreement.
     1.41 “Separation from Service” means an Executive’s termination or deemed
termination from employment with Williams and its Subsidiaries. For purposes of
determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Executive is on military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the Executive
retains a right to reemployment with his or her employer under an applicable
statute or by contract. For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for his or her employer. If the period
of leave exceeds six (6) months and the Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six (6) month period. Notwithstanding the foregoing, if a leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, and such impairment causes the Executive to be
unable to perform the duties of the Executive’s position of employment or any
substantially similar position of employment, a twenty-nine (29) month period of
absence shall be substituted for such six (6) month period. For purposes of this
Agreement, a Separation from Service occurs at the date as of which the facts
and circumstances indicate either that, after such date: (A) the Executive and
Williams reasonably anticipate the Executive will perform no further services
for Williams and its Subsidiaries (whether as an employee or an independent
contractor or (B) that the level of bona fide services the Executive will
perform for Williams and its Affiliates (whether as an employee or independent
contractor) will permanently decrease to no more than twenty (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period or, if the Executive has been providing services to
Williams and its Subsidiaries for less than thirty-six (36) months, the full
period over which the Executive has rendered services, whether as an employee or
independent contractor. The determination of whether a Separation from Service
has occurred shall be governed by the provisions of Treasury Regulation §
1.409A-1, as amended, taking into account the objective facts and circumstances
with respect to the level of bona fide services performed by the Executive after
a certain date.
     1.42 “Stock Options” means stock options, stock appreciation rights or
similar awards.

9



--------------------------------------------------------------------------------



 



     1.43 “Subsidiary” means a corporation, trade or business, if it and The
Williams Companies, Inc. are members of a controlled group of corporations as
defined in Code Section 414(b) or under common control as defined under Code
Section 414(c); the standard of control under Code Sections 414(b) and 414(c)
shall be deemed to be “at least 80%” and all determinations shall be made in
accordance with Code Section 409A and the applicable guidance thereunder.
     1.44 “Surviving Corporation” means the parent corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of a corporation effected by a
Change in Control which is not a Reorganization Transaction are directly or
indirectly owned by another corporation, such other corporation.
     1.45 “Target Annual Bonus” means, as of any date, the amount equal to the
product of Executive’s Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Annual Bonus arrangement for the fiscal
year for which the Annual Bonus is awarded if the performance goals established
pursuant to such Annual Bonus were achieved at the 100% level as of the end of
the fiscal year; provided, however, that if Executive’s Annual Bonus is
discretionary and no 100% target level is formally established either under the
Annual Bonus arrangement or otherwise, Executive’s “Target Annual Bonus” shall
mean the amount equal to the 100% of Executive’s Base Salary.
     1.46 “Taxes” means federal, state, local and other income, employment and
other taxes.
     1.47 “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such notice is given by Executive’s Employer) or by
Executive’s Employer (if such notice is given by Executive), or any later date,
not more than 30 days after the giving of such notice, specified in such notice;
provided, however, that:
     (a) Executive’s employment is terminated by reason of death or Disability,
the Termination Date shall be the date of Executive’s death or the date of
deemed termination of employment due to Disability, as applicable, regardless of
whether a Notice of Termination has been given; and
     (b) if no Notice of Termination is given, the Termination Date shall be the
last date on which Executive is employed by an Employer; and
     (c) for purposes of Article VI (Restrictive Covenants) if the Executive
does not have a Separation from Service, the Termination Date shall be the later
of the date the entity that employs Executive ceases to be a Subsidiary, or,
after a Disaggregation (as defined in Section 1.22), the date Executive’s
employment with the successor business unit terminates, whether such termination
is initiated by such successor or by Executive.
     1.48 “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

10



--------------------------------------------------------------------------------



 



     1.49 “Williams” — see the introductory paragraph of this Agreement.
     1.50 “Williams Incumbent Directors” means, determined as of any date by
reference to any baseline date:
     (a) the members of the Board on the date of such determination who have
been members of the Board since such baseline date, and
     (b) the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of Williams or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising the Williams Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (i) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (ii) a “tender offer” (as such term is used in
Section 14(d) of the Exchange Act), or (iii) a proposed Reorganization
Transaction.
     1.51 “Williams Parties” means Williams and Executive’s Employer.
     1.52 “Work Product” means any and all work product, including, but not
limited to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Executive makes, conceives, discovers or develops alone or with others during
the course of Executive’s employment with Williams or during the one year period
following Executive’s Termination Date (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights).
Article II.
Williams’ Obligations Upon Separation from Service
     2.1 If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability, Death or Disqualifying Disaggregation. If Executive has a Separation
from Service for Good Reason or there is an Employer-initiated Separation from
Service of the Executive for any reason other than Cause, Disability, Death or a
Disqualifying Disaggregation during the Post-Change Period, then in addition to
payment of all Accrued Obligations, which shall be payable no later than ten
(10) business days after the Termination Date, Williams’ and the Employer’s sole
obligations to Executive under this Article II shall be as follows:
     (a) Severance Payments. Executive shall be paid a lump-sum cash amount
equal to the sum of the following, on the first business day following six
(6) months after Executive’s Separation from Service:
     (i) Prorated Annual Bonus for Year of Termination. Executive’s Pro-rata
Annual Bonus reduced (but not below zero) by the amount of any Annual

11



--------------------------------------------------------------------------------



 



Bonus paid to Executive with respect to the Employer’s fiscal year during which
the Termination Date occurs;
     (ii) Retirement Enhancements. The sum of:
     (A) an amount equal to the sum of the value of the unvested portion of
Executive’s accounts or accrued benefits under any defined contribution plan
qualified under Section 401(a) of the Code maintained by the Williams Parties as
of the Termination Date and forfeited by Executive due to Separation from
Service; and
     (B) an amount equal to three (3) times the total of the allocations made by
Williams for Executive under The Williams Companies Retirement Restoration Plan
(or any successor plan) during the calendar year preceding the calendar year in
which the Change Date occurs.
     (iii) Multiple of Salary and Bonus. An amount equal to three (3) times the
sum of (A) Base Salary plus (B) the Target Annual Bonus, each determined as of
the Termination Date; provided, however, that any reduction in Executive’s Base
Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose.
     (b) Stock Incentive Awards. To the extent provided in the applicable award
agreements and the applicable plan, all of Executive’s Stock Options then
outstanding shall immediately become fully vested and remain exercisable until
the 18-month anniversary of the Termination Date (or such later date as may be
set forth in the applicable award agreement, including, but not limited to, a
later exercise date under an award agreement if Executive has met the age and
service requirements for retirement) or, if earlier, the option expiration date
for any such Stock Option. All of Executive’s Restricted Shares then outstanding
shall only vest and payout in accordance with the applicable award agreements
for such Restricted Shares.
     (c) Continuation of Welfare Benefits. During the lesser of the period
during which Executive or a qualifying beneficiary (as defined in Section 607 of
the Employee Retirement Income Security Act of 1974, as amended) has in effect
an election for post-termination continuation coverage or conversion rights to
welfare benefits under applicable law, including Section 4980 of the Code
(“COBRA”), or the period ending on the 18-month anniversary of the Termination
Date (“Severance Period”), Executive (or, if applicable, the qualifying
beneficiary) shall be entitled to such coverage at an out-of-pocket premium cost
that does not exceed the out-of-pocket premium cost applicable to similarly
situated active employees (and their eligible dependents); provided, however,
that if Executive is eligible to retiree benefits provided under any welfare
benefit plan, program, policy, practice or procedure of the Williams Parties,
Executive shall be entitled to receive such retiree benefits in lieu of the
COBRA coverage provided by this Section 2.1(c).

12



--------------------------------------------------------------------------------



 



     (d) Outplacement. Executive shall be reimbursed for reasonable fees and
costs for outplacement services incurred by Executive within six (6) months
after the Separation from Service, promptly upon presentation of reasonable
documentation of such fees and costs, subject to a maximum of $25,000. All
requests of Executive for reimbursement must be submitted to Williams within one
(1) year of Separation from Service and Williams shall make the reimbursement of
reasonable requests no later than thirty (30) days after such request, but in
all events within fifteen (15) months of Separation from Service.
     (e) Indemnification. Executive shall be indemnified and held harmless by
Williams and the Employer on the same terms as other peer executives and to the
greatest extent permitted under applicable law as the same now exists or may
hereafter be amended and the Employer’s and Williams’ by-laws as such exist on
the Agreement Date, or such greater rights that may be provided by amendment to
such by-laws from time to time, if Executive was, is, or is threatened to be,
made a party to any pending, completed or threatened action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding whether civil, criminal, administrative or investigative,
and whether formal or informal, by reason of the fact that Executive is or was,
or had agreed to become, a director, officer, employee, agent or fiduciary of
the Employer or any other entity which Executive is or was serving at the
request of the Employer or Williams (“Proceeding”), against all expenses
(including reasonable attorneys’ fees) and all claims, damages, liabilities and
losses incurred or suffered by Executive or to which Executive may become
subject for any reason, and (ii) shall be entitled to advancement of any such
indemnifiable expenses in accordance with the Employer’s and Williams’ by-laws
as such exist on the Agreement Date, or such greater rights that may be provided
by amendment to such by-laws from time to time. A Proceeding shall not include
any proceeding to the extent it concerns or relates to a matter described in
Section 4.1 (concerning reimbursement of certain costs and expenses).
     (f) Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date (or for any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to peer executive officers and directors
of the Employer.
     2.2 If by the Employer for Cause.
     (a) Termination for Cause. If the Executive has a Separation from Service
for Cause during the Post-Change Period, the Williams Parties’ sole obligation
to Executive under this Article II shall be to pay Executive a lump-sum cash
amount equal to all Accrued Obligations determined as of the Termination Date.
     (b) Change in Control: Procedural Requirements for Termination for Cause.
For any Separation from Service for Cause during any part of a Post-Change
Period, the Williams Parties shall strictly observe each of the following
substantive and procedural provisions:

13



--------------------------------------------------------------------------------



 



     (i) The Board shall call a meeting for the stated purpose of determining
whether Executive’s acts or omissions satisfy the requirements of the definition
of “Cause” and, if so, whether to terminate Executive’s employment for Cause.
     (ii) Not less than 15 days prior to the date of such meeting, the Board
shall provide or cause to be provided Executive and each member of the Board
written notice (a “Notice of Consideration”) of (A) a detailed description of
the acts or omissions alleged to constitute Cause, (B) the date of such meeting
of the Board, and (C) Executive’s rights under clauses (iii) and (iv) below.
     (iii) Executive shall have the opportunity to appear before the Board in
person and, at Executive’s option, with legal counsel, and/or present to the
Board a written response to the Notice of Consideration.
     (iv) Executive’s employment may be terminated for Cause only if (A) the
acts or omissions specified in the Notice of Consideration did in fact occur and
such actions or omissions do constitute Cause as defined in this Agreement,
(B) the Board, by affirmative vote of at least 662/3 of its members (excluding
Executive’s vote), makes a specific determination to such effect and to the
effect that Executive’s employment should be terminated for Cause (“Cause
Determination”), and (C) Williams thereafter provides Executive with a Notice of
Termination that specifies in specific detail the basis of such Separation from
Service for Cause and which Notice shall be consistent with the reasons set
forth in the Notice of Consideration.
Nothing in this Section 2.2(b) shall preclude the Board, by majority vote, from
suspending Executive from his duties, with pay, at any time.
     (c) Change in Control: Standard of Review. In the event that the existence
of Cause during a Post-Change Period shall become an issue in any action or
proceeding between Executive, on the one hand, and any one or more of the
Williams Parties on the other hand, the Williams Parties, as applicable, shall,
notwithstanding the Cause Determination, have the burden of establishing that
the actions or omissions specified in the Notice of Consideration did in fact
occur and do constitute Cause and that the Williams Parties have satisfied all
applicable substantive and procedural requirements of this Section.
     2.3 If by Executive Other Than for Good Reason. If Executive has a
Separation from Service initiated by the Executive during the Post-Change Period
other than for Good Reason, Disability or death, the sole obligation of the
Williams Parties to Executive under this Article II shall be to pay Executive a
lump-sum cash amount equal to all Accrued Obligations determined as of the
Termination Date.
     2.4 If by Death or Disability. If Executive dies during the Post-Change
Period or if Executive has a Separation from Service during the Post-Change
Period by reason of Executive’s Disability, the Williams Parties’ sole
obligation to Executive under this Article II shall be to pay

14



--------------------------------------------------------------------------------



 



Executive a lump-sum cash amount equal to all Accrued Obligations determined as
of the Termination Date.
     2.5 Waiver and Release. Notwithstanding anything herein to the contrary, in
the event that Executive’s employment terminates pursuant to Section 2.1, no
Williams Party shall have any obligation to Executive under Section 2.1(a)
Sections 2.1(c)-(f) and Article III unless and until Executive executes and
delivers to Williams within sixty (60) days after Separation from Service a
release and waiver of Williams, the Employer and Affiliates, in substantially
the same form as attached hereto as Exhibit A, or as otherwise mutually
acceptable.
     2.6 Breach of Covenants. If a court determines that Executive has breached
any non-competition, non-solicitation, non-disparagement, confidential
information or intellectual property covenant entered into at any time between
Executive (on the one hand) and Williams, the Employer, or any Affiliate (on the
other hand), including the Restrictive Covenants in Article VI, (a) no Williams
Party shall have any obligation to pay or provide any severance or benefits
under Articles II and/or III, (b) all of Executive’s unexercised Stock Options
shall terminate as of the date of the breach, (c) all of Executive’s Restricted
Stock shall be forfeited as of the date of the breach, (d) Executive shall
reimburse a Williams Party for any amount already paid under Articles II and/or
III, and (e) Executive shall repay to Williams an amount equal to the aggregate
“spread” (as defined below) on all Stock Options exercised in the one year
period prior to the first date on which Executive breached any such covenant
(“Breach Date”). For purposes of this Section 2.6, “spread” in respect of any
Stock Option shall mean the product of the number of shares as to which such
Stock Option has been exercised during the one year period prior to the Breach
Date multiplied by the difference between the closing price of the common stock
on the exercise date (or if the common stock did not trade on the New York Stock
Exchange or other exchange, if any, on which common stock had a higher trading
volume at the time, on the exercise date, the most recent date on which the
common stock did so trade) and the exercise price of the Stock Options.
Article III.
Certain Additional Payments by Williams
     3.1 Gross-Up Payment. If at any time or from time to time, it shall be
determined by independent auditors selected by Williams that any payment or
other benefit to Executive pursuant to Article II of this Agreement or otherwise
(“Potential Parachute Payment”) is or will become subject to the excise tax
imposed by Section 4999 of the Code or any similar tax payable under any state,
local, foreign or other law, but expressly excluding any income taxes and
penalties imposed pursuant to Section 409A of the Code (“Excise Taxes”), then
the Employer shall, pursuant to Section 3.2, pay or cause to be paid a tax
gross-up payment (“Gross-Up Payment”).

15



--------------------------------------------------------------------------------



 



     3.2 Gross-Up Payment. The Gross-Up Payment shall be an amount equal to the
product of
     (a) The amount of the Excise Taxes,
     multiplied by
     (b) A fraction (the “Gross-Up Multiple”), the numerator of which is one
(1.0), and the denominator of which is one (1.0) minus the lesser of (i) the
sum, expressed as a decimal fraction, of the effective marginal rates of any
Taxes and any Excise Taxes applicable to the Gross-Up Payment or (ii) .80, it
being intended that the Gross-Up Multiple shall in no event exceed five (5.0).
If different rates of tax are applicable to various portions of a Gross-Up
Payment, the weighted average of such rates shall be used.
The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
and any other Taxes payable by Executive hereunder. The Employer shall pay, or
cause to be paid, the Gross-Up Payment to Executive within thirty (30) days of
the calculation of such amount subject to six months’ delay following
Executive’s Separation from Service if such delay would be required by Code
Section 409A, in order to avoid adverse consequences under Code Section 409A,
based upon the assumption that Executive is a key employee as defined in Code
Section 409A(a)(2)(B)(i). In all events, any Gross-Up Payment shall be paid to
Executive no later than the last day of the calendar year next following the
year in which the related taxes are remitted to the applicable taxing authority.
     3.3 Limitations on Gross-Up Payments. To the extent possible, any payments
or other benefits to Executive pursuant to Article II of the Agreement shall be
allocated as consideration for restrictive covenants applicable to Executive.
     3.4 Additional Gross-up Amounts. If, for any reason, the Employer’s
independent auditors later determine that the amount of Excise Taxes payable by
Executive is greater than the amount initially determined pursuant to
Section 3.2, then the Employer shall, subject to Section 3.3 and 3.5, pay
Executive, within thirty (30) days of such determination, or pay to the IRS as
required by applicable law, an amount (which shall also be deemed a Gross-Up
Payment) equal to the product of:
     (a) the sum of (i) such additional Excise Taxes and (ii) any interest,
penalties, expenses or other costs incurred by Executive as a result of having
taken a position in accordance with a determination made pursuant to
Sections 3.2 or 3.5,
     multiplied by
     (b) the Gross-Up Multiple.

16



--------------------------------------------------------------------------------



 



     3.5 Amount Increased or Contested.
     (a) Executive shall notify all Williams Parties in writing (an “Executive’s
Notice”) of any claim by the IRS or other taxing authority (an “IRS Claim”)
that, if successful, would require the payment by Executive of Excise Taxes in
respect of Potential Parachute Payments in an amount in excess of the amount of
such Excise Taxes determined in accordance with Section 3.2. Executive’s Notice
shall include the nature and amount of such IRS Claim, the date on which such
IRS Claim is due to be paid (the “IRS Claim Deadline”), and a copy of all
notices and other documents or correspondence received by Executive in respect
of such IRS Claim. Executive shall give Executive’s Notice as soon as
practicable, but no later than the earlier of (i) 10 days after Executive first
obtains actual knowledge of such IRS Claim or (ii) five business days before the
IRS Claim Deadline; provided, however, that any failure to give Executive’s
Notice shall affect the Williams Parties’ obligations under this Article only to
the extent that a Williams Party is actually prejudiced by such failure. If at
least one business day before the IRS Claim Deadline the Employer shall:
     (i) deliver to Executive a written certificate from the Employer’s
independent auditors (“Company Certificate”) to the effect that, notwithstanding
the IRS Claim, the amount of Excise Taxes, interest or penalties payable by
Executive is either zero or an amount less than the amount specified in the IRS
Claim,
     (ii) pay to Executive, or to the IRS as required by applicable law, an
amount (which shall also be deemed a Gross-Up Payment) equal to difference
between the product of (A) amount of Excise Taxes, interest and penalties
specified in the Company Certificate, if any, multiplied by (B) the Gross-Up
Multiple, less the portion of such product, if any, previously paid to Executive
by the Employer, and
     (iii) direct Executive pursuant to Section 3.5(d) to contest the balance of
the IRS Claim,
then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate. In no event shall Executive pay
an IRS Claim earlier than 30 business days after having given Executive’s Notice
(or, if sooner, the IRS Claim Deadline).
     (b) At any time after the payment by Executive of any amount of Excise
Taxes, other Taxes or related interest or penalties in respect of Potential
Parachute Payments (including any such amount equal to or less than the amount
of such Excise Taxes specified in any Company Certificate, or IRS Claim), any
Williams Party may in its discretion require Executive to pursue a claim for a
refund (a “Refund Claim”) of all or any portion of such Excise Taxes, other
Taxes, interest or penalties as may be specified by the Williams Party in a
written notice to Executive.
     (c) If a Williams Party notifies Executive in writing that a Williams Party
desires Executive to contest an IRS Claim or to pursue a Refund Claim, Executive
shall:

17



--------------------------------------------------------------------------------



 



     (i) give the Williams Party all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,
     (ii) take such action in connection with such IRS Claim or Refund Claim (as
applicable) as the Williams Party reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected by the Williams Party, subject to the approval of Executive
(which approval shall not be unreasonably withheld or delayed),
     (iii) cooperate with the Williams Party in good faith to contest such IRS
Claim or pursue such Refund Claim, as applicable,
     (iv) permit the Williams Party to participate in any proceedings relating
to such IRS Claim or Refund Claim, as applicable, and
     (v) contest such IRS Claim or prosecute Refund Claim (as applicable) to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Williams Party may from
time to time determine in its discretion.
The Williams Party shall control all proceedings in connection with such IRS
Claim or Refund Claim (as applicable) and in its discretion may cause Executive
to pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the Internal Revenue Service or other taxing authority in
respect of such IRS Claim or Refund Claim (as applicable); provided that (A) any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive relating to the IRS Claim is limited solely to such
IRS Claim, (B) the Williams Party’s control of the IRS Claim or Refund Claim (as
applicable) shall be limited to issues with respect to which a Gross-Up Payment
would be payable, and (C) Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or other
taxing authority.
     (d) Any Williams Party may at any time in its discretion direct Executive
to (i) contest the IRS Claim in any lawful manner or (ii) pay the amount
specified in an IRS Claim and pursue a Refund Claim; provided, however, that if
a Williams Party directs Executive to pay an IRS Claim and pursue a Refund
Claim, the Williams Party shall advance the amount of such payment to Executive
on an interest-free basis and shall indemnify Executive, on an after-tax basis,
for any Excise Tax or income tax, including related interest or penalties,
imposed with respect to such advance.
     (e) The Williams Party shall pay directly all legal, accounting and other
costs and expenses (including additional interest and penalties) incurred by the
Williams Party or Executive in connection with any IRS Claim or Refund Claim, as
applicable, and shall indemnify Executive, on an after-tax basis, for any Excise
Tax or income tax, including related interest and penalties, imposed as a result
of such payment of costs and expenses. Any payment or reimbursement of any
expenses incurred by Executive in connection

18



--------------------------------------------------------------------------------



 



with any IRS Claim or Refund Claim to which Executive may be entitled pursuant
to this Section 3.5 shall be paid or reimbursed as soon as practicable after
presentation of Executive’s written request for reimbursement accompanied by
evidence that such costs or expenses were incurred. In any event, any Gross-Up
Payment will be made no later than the last day of the calendar year next
following the calendar year in which Executive remits the related taxes, and any
required reimbursement of expenses incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability will be made by the end of
the calendar year next following the calendar year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year next following the calendar year in which such audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation. Notwithstanding the foregoing, such payments will be subject
to six months’ delay following Executive’s Separation from Service if such delay
would be required by Code Section 409A, in order to avoid adverse consequences
under Code Section 409A, based upon the assumption that Executive is a key
employee as defined in Code Section 409A(a)(2)(B)(i).
     3.6 Refunds. If, after the receipt by Executive or the IRS of any payment
or advance of Excise Taxes or other Taxes by any Williams Party, Executive
receives any refund with respect to such Excise Taxes, Executive shall (subject
to the Employer complying with any applicable requirements of Section 3.5)
promptly pay the Williams Party which paid the Gross-Up Payment the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
any Williams Party pursuant to Section 3.5 or receipt by the IRS of an amount
paid by a Williams Party on behalf of Executive pursuant to Section 3.5, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and a Williams Party does not notify Executive in writing
of its intent to contest such determination within 30 days after the Williams
Parties receive written notice of such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid. Any contest of a denial of refund shall be controlled by
Section 3.5(d).
Article IV.
Expenses and Interest
     4.1 Legal and Other Expenses.
     (a) If Executive incurs legal fees or other expenses (including expert
witness and accounting fees) in an effort to determine, secure, preserve,
establish entitlement to, or obtain benefits under this Agreement (collectively,
“Legal and Other Expenses”), Executive shall, regardless of the outcome of such
effort, be entitled to payment of or reimbursement for such Legal and Other
Expenses in accordance with Section 4.1(b).
     (b) All Legal and Other Expenses shall be paid or reimbursed on a monthly
basis within 10 days after presentation of Executive’s written request for
reimbursement accompanied by evidence that such Legal and Other Expenses were
incurred. In all

19



--------------------------------------------------------------------------------



 



events, the Company shall pay or reimburse such eligible expenses in accordance
with the requirements of Treasury Regulation § 1.409A-3(i)(1)(iv) for
reimbursement and in-kind benefit plans, to the extent applicable. For this
purpose, (i) any reimbursement shall be for expenses incurred during Executive’s
lifetime or within two additional years following Executive’s death, (ii) the
amount of expenses eligible for reimbursement, or benefits provided, in one
calendar year shall not affect the expenses eligible for reimbursement, or
benefits to be provided, in any other calendar year, (iii) the reimbursement of
any eligible expense will be made no later than the last day of the calendar
year next following the calendar year in which the expense was incurred, and
(iv) the right to any reimbursement or benefit shall not be subject to
liquidation or exchange for any other benefit.
     (c) If Executive does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by Executive or by one or more of the
Williams Parties, hereunder, and such parties establish before a court of
competent jurisdiction that Executive had no reasonable basis for his claim
hereunder, or for his response to such parties’ claim hereunder, or acted in bad
faith, no further payment of or reimbursement for Legal and Other Expenses shall
be due to Executive in respect of such claim and Executive shall refund any
amounts previously paid or reimbursed hereunder with respect to such claim.
     4.2 Interest. If an amount due is not paid to Executive under this
Agreement within five business days after such amount first became due and
owing, interest shall accrue on such amount from the date it became due and
owing until the date of payment at a annual rate equal to 200 basis points above
the base commercial lending rate published in The Wall Street Journal in effect
from time to time during the period of such nonpayment.
Article V.
No Set-off or Mitigation
     5.1 No Set-off by Williams. Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no setoff, counterclaim, recoupment, or other
claim, right or action that any Williams Party may have against Executive or
others, except as expressly provided in this Section. Notwithstanding the prior
sentence, any Williams Party shall have the right to deduct any amounts
outstanding on any loans or other extensions of credit to Executive from a
Williams Party from Executive’s payments and other benefits (if any) provided
for under this Agreement. Time is of the essence in the performance by the
Williams Parties of their respective obligations under this Agreement.
     5.2 No Mitigation. Executive shall not have any duty to mitigate the
amounts payable by any Williams Party under this Agreement by seeking new
employment or self-employment following termination. Except as specifically
otherwise provided in this Agreement, all amounts payable pursuant to this
Agreement shall be paid without reduction regardless of any amounts of salary,
compensation or other amounts which may be paid or payable to Executive as the
result of Executive’s employment by another employer or self-employment.

20



--------------------------------------------------------------------------------



 



Article VI.
Restrictive Covenants
     6.1 Confidential Information. The Executive acknowledges that in the course
of performing services for Williams and its Affiliates, Executive may create
(alone or with others), learn of, have access to, or receive Confidential
Information. The Executive recognizes that all such Confidential Information is
the sole and exclusive property of Williams and its Affiliates or of third
parties to which Williams or an Affiliate owes a duty of confidentiality, that
it is Williams’ policy to safeguard and keep confidential all such Confidential
Information, and that disclosure of Confidential Information to an unauthorized
third party would cause irreparable damage to Williams and its Affiliates.
Executive agrees that, except as required by the duties of Executive’s
employment with Williams or any of its Affiliates and except in connection with
enforcing Executive’s rights under this Agreement or if compelled by a court or
governmental agency, in each case provided that prior written notice is given to
Williams, Executive will not, without the written consent of Williams, willfully
disseminate or otherwise disclose, directly or indirectly, any Confidential
Information disclosed to Executive or otherwise obtained by Executive during his
employment with Williams or its Affiliates, and will take all necessary
precautions to prevent disclosure, to any unauthorized individual or entity
(whether or not such individual or entity is employed or engaged by, or is
otherwise affiliated with, Williams or any Affiliate), and will use the
Confidential Information solely for the benefit of Williams and its Affiliates
and will not use the Confidential Information for the benefit of any other
Person nor permit its use for the benefit of Executive. These obligations shall
continue during and after the termination of Executive’s employment for any
reason and for so long as the Confidential Information remains Confidential
Information.
     6.2 Non-Competition. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive agrees that without
the written consent of Williams Executive shall not at any time, directly or
indirectly, in any capacity:
     (a) engage or participate in, become employed by, serve as a director of,
or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after Executive’s Separation from
Service, this Section 6.2 shall not preclude Executive from (i) being an
employee of, or consultant to, any business unit of a Competitive Business if
(A) such business unit does not qualify as a Competitive Business in its own
right and (B) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (ii) with the approval of Williams, being
a consultant to, an advisor to, a director of, or an employee of a Competitive
Business; or
     (b) make or retain any financial investment, whether in the form of equity
or debt, or own any interest, in any Competitive Business. Nothing in this
subsection (b) shall, however, restrict Executive from making an investment in
any Competitive Business if such investment does not (i) represent more than 1%
of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive

21



--------------------------------------------------------------------------------



 



Business, (ii) give Executive any right or ability, directly or indirectly, to
control or influence the policy decisions or management of such Competitive
Business, or (iii) create a conflict of interest between Executive’s duties to
Williams and its Affiliates or under this Agreement and his interest in such
investment.
     6.3 Non-Solicitation. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive shall not, directly or
indirectly:
     (a) other than in connection with the good-faith performance of his duties
as an officer of Williams or its Affiliates, cause or attempt to cause any
employee, director or consultant of Williams or an Affiliate to terminate his or
her relationship with Williams or an Affiliate;
     (b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of Williams or an
Affiliate (other than by Williams or its Affiliates), or cause or attempt to
cause any Person to do any of the foregoing;
     (c) establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee of Williams or an Affiliate, if such
business is or will be a Competitive Business; or
     (d) interfere with the relationship of Williams or an Affiliate with, or
endeavor to entice away from Williams or an Affiliate, any Person who or which
at any time during the period commencing one year prior to the Termination Date
was or is, to Executive’s knowledge, a material customer or material supplier
of, or maintained a material business relationship with, Williams or an
Affiliate.
     6.4 Intellectual Property.
     (a) During the period of Executive’s employment with Williams or any
Affiliate, and thereafter upon Williams’ request, regardless of the reason for
Executive’s Separation from Service, Executive shall disclose immediately to
Williams all Work Product that: (i) relates to the business of Williams or any
Affiliate or any customer or supplier to Williams or an Affiliate or any of the
products or services being developed, manufactured, sold or otherwise provided
by Williams or an Affiliate or that may be used in relation therewith; or
(ii) results from tasks or projects assigned to Executive by Williams or an
Affiliate; or (iii) results from the use of the premises or personal property
(whether tangible or intangible) owned, leased or contracted for by Williams or
an Affiliate. Executive agrees that any Work Product shall be the property of
Williams and, if subject to copyright, shall be considered a “work made for
hire” within the meaning of the Copyright Act of 1976, as amended. If and to the
extent that any such Work Product is not a “work made for hire” within the
meaning of the Copyright Act of 1976, as amended, Executive hereby assigns, and
agrees to assign, to Williams all right, title and interest in and to the Work
Product and all copies thereof, and all copyrights , patent

22



--------------------------------------------------------------------------------



 



rights, trademark rights, trade secret rights and all other proprietary and
intellectual property rights in the Work Product, without further consideration,
free from any claim, lien for balance due, or rights of retention thereto on the
part of Executive.
     (b) Notwithstanding the foregoing, Williams agrees and acknowledges that
the provisions of Section 6.4(a) relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of Williams or an
Affiliate was used and that are developed entirely on Executive’s own time,
unless: (i) the invention or other subject matter relates (a) to the business of
Williams or an Affiliate, or (b) to the actual or demonstrably anticipated
research or development of Williams or any Affiliate, or (ii) the invention or
other subject matter results from any work performed by Executive for Williams
or any Affiliate.
     (c) Executive agrees that, upon disclosure of Work Product to Williams,
Executive will, during his employment by Williams or an Affiliate and at any
time thereafter, at the request and cost of Williams, execute all such documents
and perform all such acts as Williams or an Affiliate (or their respective duly
authorized agents) may reasonably require: (i) to apply for, obtain and vest in
the name of Williams alone (unless Williams otherwise directs) letters patent,
copyrights or other intellectual property protection in any country throughout
the world, and when so obtained or vested to renew and restore the same; and
(ii) to prosecute or defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other intellectual property
protection, or otherwise in respect of the Work Product.
     (d) In the event that Williams is unable, after reasonable effort, to
secure Executive’s execution of such documents as provided in Section 6.4(c),
whether because of Executive’s physical or mental incapacity or for any other
reason whatsoever, Executive hereby irrevocably designates and appoints Williams
and its duly authorized officers and agents as his agent and attorney-in-fact,
to act for and on his behalf to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution, issuance and protection of letters patent, copyright and other
intellectual property protection with the same legal force and effect as if
personally executed by Executive.
     6.5 Non-Disparagement.
     (a) Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (i) accuses or implies that Williams and/or any of
its Affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to Executive’s employment (or the termination
thereof), the business or operations of Williams, or otherwise; or
(ii) disparages, impugns or in any way reflects adversely upon the business or
reputation of Williams and/or any of its Affiliates, together with their
respective

23



--------------------------------------------------------------------------------



 



present or former officers, directors, partners, stockholders, employees and
agents, and each of their predecessors, successors and assigns.
     (b) Williams agrees not to authorize any statement, observation or opinion,
or communicate any information (whether oral or written, direct or indirect)
that (i) accuses or implies that Executive engaged in any wrongful, unlawful or
improper conduct relating to Executive’s employment or termination thereof with
Williams, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the reputation of Executive.
     (c) Notwithstanding anything contained herein to the contrary, nothing
herein shall be deemed to preclude Executive or Williams from providing truthful
testimony or information pursuant to subpoena, court order or other similar
legal or regulatory process, provided, that to the extent permitted by law,
Executive will promptly inform Williams of any such obligation prior to
participating in any such proceedings.
     6.6 Reasonableness of Restrictive Covenants.
     (a) Executive acknowledges that the covenants contained in this Agreement
are reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect Williams’ legitimate interests in
its Confidential Information, its proprietary work, and in its relationships
with its employees, customers, suppliers and agents.
     (b) Williams has, and Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Executive acknowledges that his observance of
the covenants contained herein will not deprive Executive of the ability to earn
a livelihood or to support his or her dependents.
     (c) Executive understands he is bound by the terms of this Article VI,
whether or not he receives severance payments under the Agreement or otherwise.
     6.7 Right to Injunction: Survival of Undertakings.
     (a) In recognition of the confidential nature of the Confidential
Information, and in recognition of the necessity of the limited restrictions
imposed by this Agreement, Executive and Williams agree that it would be
impossible to measure solely in money the damages which Williams would suffer if
Executive were to breach any of his obligations hereunder. Executive
acknowledges that any breach of any provision of this Agreement would
irreparably injure Williams. Accordingly, Executive agrees that if he breaches
any of the provisions of this Agreement, Williams shall be entitled, in addition
to any other remedies to which Williams may be entitled under this Agreement or
otherwise, to an injunction to be issued by a court of competent jurisdiction,
to restrain any breach, or threatened breach, of any provision of this Agreement
without the necessity of posting a

24



--------------------------------------------------------------------------------



 



bond or other security therefor, and Executive hereby waives any right to assert
any claim or defense that Williams has an adequate remedy at law for any such
breach.
     (b) If a court determines that any covenant included in this Article VI is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.
     (c) All of the provisions of this Agreement shall survive any Separation
from Service of Executive, without regard to the reasons for such termination.
Notwithstanding Section 2.6, in addition to any other rights it may have,
neither Williams nor any Affiliate shall have any obligation to pay or provide
severance or other benefits (except as may be required under the Employee
Retirement Income Security Act of 1974, as amended) after the Termination Date
if Executive has materially breached any of Executive’s obligations under this
Agreement.
Article VII.
Non-Exclusivity of Rights
     7.1 Waiver of Certain Other Rights. To the extent that Executive shall have
received severance payments or other severance benefits under any other plan,
program, policy, practice or procedure or agreement of any Williams Party prior
to receiving severance payments or other severance benefits pursuant to
Article II, the severance payments or other severance benefits under such other
plan, program, policy, practice or procedure or agreement shall reduce (but not
below zero) the corresponding severance payments or other benefits to which
Executive shall be entitled under Article II. To the extent that Executive
accepts payments made pursuant to Article II, he shall be deemed to have waived
his right to receive a corresponding amount of future severance payments or
other severance benefits under any other plan, program, policy, practice or
procedure or agreement of any Williams Party.
     7.2 Other Rights. Except as expressly provided in Section 7.1 and as
provided in the Recitals to this Agreement, this Agreement shall not prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan, program, policy, practice or procedure provided by a
Williams Party and for which Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as Executive may have under any other
agreements with a Williams Party. Amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, program, policy,
practice or procedure and any other payment or benefit required by law at or
after the Termination Date shall be payable in accordance with such plan,
program, policy, practice or procedure or applicable law except as expressly
modified by this Agreement.
     7.3 No Right to Continued Employment. Nothing in this Agreement shall
guarantee the right of Executive to continue in employment, and Williams and the
Employer retain the right to terminate Executive’s employment at any time for
any reason or for no reason.

25



--------------------------------------------------------------------------------



 



Article VIII.
Claims Procedure
     8.1 Filing a Claim.
     (a) Each individual eligible for benefits under this Agreement (“Claimant”)
may submit his application for benefits (“Claim”) to Williams (or to such other
person as may be designated by Williams) in writing in such form as is provided
or approved by Williams. A Claimant shall have no right to seek review of a
denial or benefits, or to bring any action in any court to enforce a Claim,
prior to his filing a Claim and exhausting his rights to review under
Sections 8.1 and 8.2.
     (b) When a Claim has been filed properly, it shall be evaluated and the
Claimant shall be notified of the approval or the denial of the Claim within
30 days after the receipt of such Claim. A Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the Claim is granted
or denied, in whole or in part. If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Agreement on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary,
(iv) the Claimant’s right to seek review of the denial and a description of the
procedures for such review and (v) a statement regarding Claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse decision
on appeal.
     8.2 Review of Claim Denial. If a Claim is denied, in whole or in part, or
if a Claim is neither approved nor denied within the 30-day period specified
Section 8.1(b), the Claimant (or his or her authorized representative) shall
have the right at any time to (a) request that Williams (or such other person as
shall be designated in writing by Williams) review the denial or the failure to
approve or deny the Claim, (b) review pertinent documents, and (c) submit issues
and comments in writing. Within 30 days after such a request is received,
Williams shall complete its review and give the Claimant written notice of its
decision. Upon request and without charge, the Claimant will be provided
reasonable access to and copies of all documents, records and other information
relevant to the claim. Williams shall include in its notice to Claimant (i) the
specific reasons for its decision, (ii) references to provisions of this
Agreement on which its decision is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim;
and (iv) a statement regarding the Claimant’s right to bring a civil action
under ERISA Section 502(a) within 180 days of receipt of notice of denial on
appeal.
Article IX.
Miscellaneous
     9.1 No Assignability. This Agreement is personal to Executive and without
the prior written consent of Williams shall not be assignable by Executive
otherwise than by will or the

26



--------------------------------------------------------------------------------



 



laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.
     9.2 Successors. This Agreement shall inure to the benefit of and be binding
upon Williams and its successors and assigns. Williams will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Williams (or
the Employer during any Post-Change Period) to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Williams
(or, if applicable, the Employer) would be required to perform it if no such
succession had taken place. Any successor to the business or assets of Williams
(or any Employer) which assumes or agrees to perform this Agreement by operation
of law, contract, or otherwise shall be jointly and severally liable with
Williams (or the Employer) under this Agreement as if such successor were
Williams (or the Employer). If Executive’s employment is transferred from
Williams to a Subsidiary, or from a Subsidiary to Williams or another
Subsidiary, the rights and obligations of the Employer (determined prior to such
transfer) shall automatically become the rights and obligations of the Employer
(determined immediately following such transfer), without requiring the consent
of Executive.
     9.3 Payments to Beneficiary. If Executive dies before receiving amounts to
which Executive is entitled under this Agreement, such amounts shall be paid in
a lump sum to one or more beneficiaries designated in writing by Executive
(each, a “Beneficiary”). If none is so designated, Executive’s estate shall be
his or her Beneficiary.
     9.4 Non-Alienation of Benefits. Benefits payable under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.
     9.5 Severability. If any one or more Articles, Sections or other portions
of this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.
     9.6 Amendments. This Agreement shall not be amended or modified except by
written instrument executed by Williams and Executive; provided however that
notwithstanding the terms of this Agreement to the contrary, the terms of this
Agreement shall be administered in such a way to comply with Code Section 409A
as reasonably deemed appropriate by Williams; provided further however that
notwithstanding anything to the contrary herein, Williams shall have the
unilateral right to modify or amend this Agreement as it reasonably deems
appropriate related to compliance with Code Section 409A. The parties to this
Agreement intend that this Agreement meet the requirements of Internal Revenue
Code Section 409A and recognize that it may be necessary to modify this
Agreement to reflect guidance under Code Section 409A issued by the Internal
Revenue Service.

27



--------------------------------------------------------------------------------



 



     9.7 Notices. All notices and other communications under this Agreement
shall be in writing and delivered by hand, by nationally-recognized delivery
service that promises overnight delivery, or by first-class registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive, to Executive at his most recent home address on file with
Williams.
If to Williams or the Employer:
The Williams Companies, Inc.
One Williams Center
Tulsa, Oklahoma 74172
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.
     9.8 Joint and Several Liability. In the event that the Employer incurs any
obligation to Executive pursuant to this Agreement, such Employer, Williams and
each Subsidiary, if any, of which such Employer is a subsidiary shall be jointly
and severally liable with such Employer for such obligation.
     9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
     9.10 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Oklahoma, without regard to its choice
of law principles, except to the extent preempted by federal law.
     9.11 Captions. The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.
     9.12 Rules of Construction. Reference to a specific law shall include such
law, any valid regulation promulgated thereunder, and any comparable provision
of any future legislation amending, supplementing or superseding such section.
     9.13 Number and Gender. Wherever appropriate, the singular shall include
the plural, the plural shall include the singular, and the masculine shall
include the feminine.
     9.14 Tax Withholding. Williams may withhold from any amounts payable under
this Agreement or otherwise payable to Executive any Taxes Williams determines
to be required under applicable law or regulation and may report all such
amounts payable to such authority as is required by any applicable law or
regulation.

28



--------------------------------------------------------------------------------



 



     9.15 No Rights Prior to Change Date. Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not entitle Executive to any
compensation, severance or other payments or benefits of any kind prior to a
Change Date.
     9.16 Entire Agreement. This Agreement and the documents expressly referred
to herein contain the entire understanding of Williams and Executive with
respect to severance or benefits in relation to a Change in Control.
     IN WITNESS WHEREOF, Executive and a duly authorized representative of The
Williams Companies, Inc. have executed this Amended and Restated Change in
Control Severance Agreement                     , 200___.

                  [INSERT EXECUTIVE NAME]                
 
           
 
  Date:        
 
     
 
   
 
                THE WILLIAMS COMPANIES, INC., acting on behalf of itself and its
Subsidiaries and Affiliates    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

29



--------------------------------------------------------------------------------



 



EXHIBIT A
THE WILLIAMS COMPANIES, INC.
WAIVER AND RELEASE
CHANGE IN CONTROL SEVERANCE AGREEMENT (TIER ONE)
     This agreement, release and waiver (the “Agreement”), made as of the ___
day of                     , 200 ___ (the “Effective Date”), is made by and
among The Williams Companies, Inc. (together with all successors thereto,
“Company”) and [INSERT EXECUTIVE NAME] (“Executive”).
     WHEREAS, the Executive and the Company have entered into The Williams
Companies, Inc. Change in Control Severance Agreement (Tier One) (“Severance
Agreement”);
     NOW THEREFORE, in consideration for receiving benefits and severance under
the Severance Agreement and in consideration of the representations, covenants
and mutual promises set forth in this Agreement, the parties agree as follows:
     1. Release. Except with respect to all of the Company’s obligations under
the Severance Agreement, the Executive, and Executive’s heirs, executors,
assigns, agents, legal representatives, and personal representatives, hereby
releases, acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day prior to
execution of this Agreement that arose out of or were related to the Executive’s
employment with the Company or the Executive’s termination of employment with
the Company including, but not limited to, claims or demands related to wages.
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation or
equity or thing of value whatsoever; claims pursuant to under Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42 U.S.C.
§ 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the National Labor
Relations Act, as amended, 29 U.S.C. § 160, et seq.; the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. § 1001, et seq.;
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the Equal Pay Act; the
Rehabilitation Act of 1973; the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions; the
Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§ 1101, et seq., and
any claims for wrongful discharge, breach of contract, breach of the implied
covenant of good faith and fair dealing, fraud, discrimination, harassment,
defamation, infliction of emotional distress, termination in violation of public
policy, retaliation, including workers’ compensation retaliation under state
statutes, tort

30



--------------------------------------------------------------------------------



 



law; contract law; wrongful discharge; discrimination; fraud; libel; slander;
defamation; harassment; emotional distress; breach of the implied covenant of
good faith and fair dealing; or claims for whistle-blowing, or other claims
arising under any local, state or federal regulation, statute or common law.
This Release does not apply to the payment of any and all benefits and/or monies
earned, accrued, vested or otherwise owing, if any, to the Executive under the
terms of a Company sponsored tax qualified retirement or savings plan and/or The
Williams Companies Retirement Restoration Plan, except that the Executive hereby
releases and waives any claims that his termination was to avoid payment of such
benefits or payments, and that, as a result of his termination, he is entitled
to additional benefits or payments. Additionally, this Release does not apply to
the indemnification provided pursuant to the Severance Agreement. This Release
does not apply to any claim or rights which might arise out of the actions of
the Company after the date the Executive signs this Agreement.
     2. No Inducement. Executive agrees that no promise or inducement to enter
into this Agreement has been offered or made except as set forth in this
Agreement, that the Executive is entering into this Agreement without any threat
or coercion and without reliance or any statement or representation made on
behalf of the Company or by any person employed by or representing the Company,
except for the written provisions and promises contained in this Agreement.
     3. Damages. The parties agree that damages incurred as a result of a breach
of this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Severance Agreement until such claim is
withdrawn by Executive.
     4. Advice of Counsel; Time to Consider; Revocation. Executive acknowledges
the following:
     (a) Executive has read this Agreement, and understands its legal and
binding effect. Executive is acting voluntarily and of Executive’s own free will
in executing this Agreement.
     (b) Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Agreement.
     (c) Executive was given at least 21 days to consider the terms of this
Agreement before signing it.
     Executive understands that, if Executive signs this Agreement, Executive
may revoke it within seven days after signing it by delivering written
notification of intent to revoke within that seven day period. Executive
understands that this Agreement will not be effective until after the seven-day
period has expired.

31



--------------------------------------------------------------------------------



 



     5. Severability. If all or any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
     6. Amendment. This Agreement shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Agreement shall not be deemed a waiver of any other
portion of this Agreement.
     7. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
     8. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.
     9. Rules of Construction. Reference to a specific law shall include such
law, any valid regulation promulgated thereunder, and any comparable provision
of any future legislation amending, supplementing or superseding such section.
     10. Applicable Law. The provisions of this Agreement shall be interpreted
and construed in accordance with the laws of the State of Oklahoma without
regard to its choice of law principles.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
dates specified below.

                  [INSERT EXECUTIVE NAME]                
 
           
 
  Date:        
 
     
 
   
 
                THE WILLIAMS COMPANIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

32



--------------------------------------------------------------------------------



 



A C K N O W L E D G M E N T
     I HEREBY ACKNOWLEDGE that The Williams Companies, Inc. (“the Company”), in
accordance with the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990, informed me in writing that:
     (1) I should consult with an attorney before signing the Change in Control
Severance Agreement (“Agreement”) that was provided to me.
     (2) I may review the Agreement for a period of up to twenty-one (21) days
prior to signing the Agreement. If I choose to take less than twenty-one
(21) days to review the Agreement, I do so knowingly, willingly and on advice of
counsel.
     (3) For a period of seven (7) days following the signing of the Agreement,
I may revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven (7) day revocation period has elapsed.
     (4) Any Severance Benefits paid pursuant to the Agreement will be paid in
accordance with the Company’s normal pay cycle but will not be paid to me until
the seven-day revocation period has elapsed.
     (5) Company shall not accept my signed Agreement prior to the last day of
my employment.
     I HEREBY FURTHER ACKNOWLEDGE receipt of this Change in Control Severance
Agreement on the       day of                     , 200___.
WITNESS:

     
 
   
 
  [INSERT EXECUTIVE’S NAME]

 